                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF GEORGIA
                         SAVANNAH DIVISION

HELEN THOMPSON and                    )
WILLIAM THOMPSON,                     )
                                      )
      Plaintiffs,                     )
                                      )
v.                                    )       Case No. 4:17-CV-63
                                      )
UNITED STATES OF AMERICA,             )
                                      )
      Defendant.                      )

                                     ORDER

      Upon the request of the parties, the Court shall hold a settlement

conference on April 11th, 2019 at 9:00 A.M.

Dated: March 4, 2019

                                      SO ORDERED:


                                      _____________________________
                                      __________
                                              _ __________
                                                        _ ____
                                                            _____
                                                            __
                                      CHRISTOPHER
                                      CHRI
                                         R ST O HER L. RAY
                                             TOP           Y
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
